EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The presence of claims 8-9 and 23-24 are directed to Species and Sub-Species non-elected without traverse. Accordingly, claims 8-9 and 23-24 have been cancelled.
Additionally, authorization for this examiner’s amendment was given in an interview with Andrew Boes on November 5, 2021.
The Claims are amended as follows:

1. (Currently Amended) An article of footwear comprising: an upper; a tensioning grip extending along an outer surface of the upper from a first end disposed on a medial side of the upper to a second end disposed on a lateral side of the upper; a release grip extending along the outer surface of the upper from a third end disposed on one of the medial side or the lateral side of the upper to a fourth end disposed on the one of the medial side or the lateral side of the upper and aligned with one of the first end or the second end of the tensioning grip to give the perception that the tensioning grip and the release grip are separate portions of a single 
8. (Cancelled)
9. (Cancelled)
16. (Currently Amended) An article of footwear comprising: an upper ; a tensioning grip including a first sheath having a first width and a first thickness less than the first width, the first width of the first sheath extending along and lying substantially flat against an outer surface of the upper; a release grip including a second sheath having a second width and a second thickness less than the second width, the second width of the second sheath extending along and lying substantially flat against the outer surface of the upper on one of a medial side or a lateral side of the upper; and a tensioning cable operably connected to the tensioning grip and movable in a tightening direction when the tensioning grip is pulled away from the upper to move the upper into a tightened state and movable in a loosening direction when the release grip is pulled away from the upper to move the upper into a loosened state.
23. (Cancelled)
24. (Cancelled)


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 16 and dependent claims 2-8, 10-13, 15, 17-22 and 25-30 are considered allowable. Independent claim 1 is allowable because the prior art does not disclose the structure regarding the claimed combination of a tensioning grip extending along an outer surface of the upper from a first end disposed on a medial side of the upper to a second end disposed on a lateral side of the upper; a release grip extending along the outer surface of the upper from a third end disposed on one of the medial side or the lateral side of the upper to a fourth end disposed on the one of the medial side or the lateral side of the upper and aligned with one of the first end or the second end of the tensioning grip to give the perception that the tensioning grip and the release grip are separate portions of a single grip.
Independent claim 16 is allowable because the prior art does not disclose the structure regarding the claimed combination of tensioning grip including a first sheath having a first width and a first thickness less than the first width, the first width of the first sheath extending along and lying substantially flat against an outer surface of the upper; a release grip including a second sheath having a second width and a second thickness less than the second width, the second width of the second sheath extending along and lying substantially flat against the outer surface of the upper on one of a medial side or a lateral side of the upper.
The prior art does not disclose or teach these structures. The closest prior art appears to be Patent 5,839,210 by Bernier and does not disclose or teach these elements.
Drawings
The drawings were received on August 12, 2021.  These drawings are accepted.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732